
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12


BANCORP HAWAII, INC.
STOCK OPTION PLAN OF 1994
Effective January 1, 1994


ARTICLE 1.    ESTABLISHMENT, PURPOSE, AND DURATION

        1.1    Establishment of the Plan.    Bancorp Hawaii, Inc., a Hawaii
corporation (hereinafter referred to as the "Company"), hereby establishes an
incentive compensation plan to be known as the "Bancorp Hawaii, Inc. Stock
Option Plan of 1994" (hereinafter referred to as the "Plan"), as set forth in
this document. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, SARs, Restricted Stock, Restricted Stock Units, and
other similar Awards; and it offers flexibility in determining the time of
payment and whether Awards will be conditioned on the attainment of performance
goals and whether they will be settled in cash.

        Subject to ratification by an affirmative vote of a majority of Shares,
the Plan shall become effective as of January 1, 1994 (the "Effective Date"),
and shall remain in effect as provided in Section 1.3 herein.

        1.2    Purpose of the Plan.    The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of Participants to those of Company shareholders, and by providing Participants
with an incentive for outstanding performance.

        The Plan is further intended to provide flexibility to the Company in
its ability to motivate, attract, and retain the services of Participants upon
whose judgment, interest, and special effort the successful conduct of its
operation largely is dependent.

        1.3    Duration of the Plan.    The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 13 herein, until all Shares subject to it shall have been purchased
or acquired according to the Plan's provisions. However, in no event may an
Award be granted under the Plan on or after January 1, 2004.

ARTICLE 2.    DEFINITIONS

        2.1    Definitions.    Whenever used in the Plan, the following terms
shall have the meanings set forth below and, when the meaning is intended, the
initial letter of the word is capitalized:

        (a)   "Award" means, individually or collectively, a grant under this
Plan of Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted
Stock, Restricted Stock Unit, or other vehicles described in the Plan.

        (b)   "Award Agreement" means an agreement entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to Awards granted to Participants under this Plan.

        (c)   "Beneficial Owner" shall have the meaning ascribed to such term in
rule 13d-3 of the General Rules and Regulations under the Exchange Act.

        (d)   "Board" or "Board of Directors" means the Board of Directors of
the Company.

        (e)   "Cause" means (i) willful misconduct on the part of a Participant
that is detrimental to the Company; or (ii) the conviction of a Participant for
the commission of a felony or crime involving turpitude. "Cause" under either
(i) or (ii) shall be determined in good faith by the Committee.

--------------------------------------------------------------------------------






        (f)    "Change in Control" shall be deemed to have occurred if:

        (1)   Any person [other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the shareowners of the Company in substantially the
same proportions as their ownership of stock of the Company], including a
"group" as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
is or becomes the beneficial owner of shares of stock of the Company having 25%
or more of the total number of votes that may be cast for the election of
directors of the Company; or

        (2)   As a result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets, contested election,
or any combination of the foregoing transactions, the persons who were directors
of the Company before the transaction shall cease to constitute a majority of
the Board of Directors of the Company or any successor of the Company; or

        (3)   A majority of the Board of Directors determines in good faith that
a "Change in Control" is imminent.

        (g)   "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        (h)   "Committee" means the committee, as specified in Article 3,
appointed by the Board to administer the Plan with respect to grants of Awards.

        (i)    "Company" means Bancorp Hawaii, Inc., a Hawaii corporation, or
any successor thereto as provided in Article 15 herein.

        (j)    "Director" means any individual who is a member of the Board of
Directors of the Company.

        (k)   "Disability" means a disability as defined in the then existing
insured disability income benefit program maintained by the Bank of Hawaii
(regardless of whether the Participant is covered under that program.)

        (l)    "Employee" means any full-time, nonunion employee of the Company
or of the Company's Subsidiaries. Directors who are not otherwise employed by
the Company shall not be considered Employees under this Plan. Individuals
described in the first sentence of this definition who are foreign nationals or
are employed outside of the United States, or both, are considered to be
"Employees" and may be granted Awards on the terms and conditions set forth in
the Plan or on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
further the purpose of the Plan, provided that any maximum amount for an
individual Award that is provided in the Plan shall continue to apply to such
Employees in the same manner as with respect to other Employees.

        (m)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor Act thereto.

        (n)   "Fair Market Value" means

        (1)   When Shares are not listed on an established stock exchange, the
mean between the closing dealer "bid" and "ask" prices for the Shares as quoted
by NASDAQ on the date of the determination, and if no "bid" and "ask" prices are
quoted for such date, "Fair Market Value" shall be determined by reference to
such prices on the next preceding date on which such prices were quoted; or

        (2)   When Shares are listed on an established stock exchange (or
exchanges), "Fair Market Value" shall be deemed to be the highest closing price
of a Share on such stock exchange, and if no sale of Shares shall have been made
on any stock exchange on that day, "Fair Market Value" shall be determined by
reference to such price for the next preceding day on which a sale shall have
occurred; or

--------------------------------------------------------------------------------






        (3)   If Shares are not traded on an established stock exchange and no
closing dealer "bid" and "ask" prices are available, "Fair Market Value" shall
be determined by the Committee based on objective criteria.

        (o)   "Freestanding SAR" means a SAR that is granted independently of
any Options.

        (p)   "Incentive Stock Option" or "ISO" means an option to purchase
Shares, granted under Article 6 herein, which is designated as an Incentive
Stock Option and is intended to meet the requirements of Section 422 of the
Code.

        (q)   "Insider" shall mean an Employee who is, on the relevant date, a
specifically identified officer, director, or ten percent (10%) beneficial owner
of the Company, as defined under Section 16 of the Exchange Act.

        (r)   "Nonqualified Stock Option:" or "NQSO" means an option to purchase
Shares, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option.

        (s)   "Option" means an Incentive Stock Option or a Nonqualified Stock
Option.

        (t)    "Option Price" means the price at which a Share may be purchased
by a Participant pursuant to an Option as determined by the Committee.

        (u)   "Participant" means an Employee of the Company who has outstanding
an Award granted under the Plan.

        (v)   "Performance-Based Compensation" means compensation under an Award
that is granted in order to provide remuneration solely on account of the
attainment of one or more preestablished, objective performance goals under
circumstances that satisfy the requirements of Code Section 162(m)(4)(C).

        (w)  "Period of Restriction" means the period during which the transfer
of Shares of Restricted Stock is limited in some way (based on the passage of
time, the achievement of performance goals, or upon the occurrence of other
events as determined by the Committee, at its discretion), and the Shares are
subject to a substantial risk of forfeiture, as provided in Article 8 herein.

        (x)   "Person" shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in sections 13(d) and 14(d)
thereof, including a "group" as defined in Section 13(d).

        (y)   "Reload Option" means a NQSO that allows the holder to receive a
new Option for the same or some other specified number of Shares if he or she
exercises the NQSO by tendering previously owned Shares.

        (z)   "Restricted Stock" means an Award of Shares subject to
restrictions that include a requirement to complete a specified period of
employment in order to avoid forfeiture of such Shares.

       (aa)  "Restricted Stock Unit" means a unit representing a Share that is
subject to restrictions like those applicable to Restricted Stock and that,
depending on its terms, may be settled either in cash or by the issuance of an
unrestricted Share upon the lapse of the restrictions.

       (ab)  "Retirement" means termination of employment after attainment of
both age 62 and entitlement to an unreduced retirement allowance under the
Employees' Retirement Plan of Bank of Hawaii.

       (ac)  "Shares" means the shares of common stock of the Company.

       (ad)  "Stock Appreciation Right" or "SAR" means an Award pursuant to the
terms of Article 7 herein.

       (ae)  "Subsidiary" means any corporation in which the Company has at
least a 50-percent direct or indirect ownership interest.

--------------------------------------------------------------------------------






        (af)  "Tandem SAR" means a SAR that is granted in connection with a
related Option, the exercise of which shall require forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR shall similarly be canceled).

       (ag)  "Window Period" means the period beginning on the third business
day following the date of public release of the Company's quarterly sales and
earnings information, and ending on the twelfth business day following such
date.

ARTICLE 3.    ADMINISTRATION

        3.1    The Committee.    The Plan shall be administered by a
compensation committee of the Board consisting of two or more outside Directors
who meet the requirements of this section. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of the Board
of Directors.

        The Committee shall be comprised solely of Directors who are eligible to
administer the Plan pursuant to Rule 16b-3(c)(2) under the Exchange Act and
whose status allows the Plan to meet the requirement of Code
Section 162(m)(4)(C)(i) that performance goals under the Plan must be determined
by a compensation committee of the Board comprised solely of two or more outside
Directors. If for any reason the existing Committee does not qualify to
administer the Plan under these criteria, the Board of Directors may appoint a
new Committee so as to comply with Rule 16b-3(c)(2) and Code
Section 162(m)(4)(C)(i).

        3.2    Authority of the Committee.    The Committee shall have full
power except as limited by law or by the Articles of Incorporation or Bylaws of
the Company, and subject to the provisions herein, to determine the
Participants, the size and types of Awards; to determine the terms and
conditions of such Awards in a manner consistent with the Plan; to construe and
interpret the Plan and any agreement or instrument entered into under the Plan;
to establish, amend, or waive rules and regulations for the Plan's
administration; and (subject to the provisions of Article 13 herein) to amend
the terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan.
Further, the Committee shall make all other determinations which may be
necessary or advisable for the administration of the Plan. As permitted by law,
the Committee may delegate its authorities as identified hereunder.

        All Participants under the Plan are eligible to receive Awards that may
provide Performance-Based Compensation. The Committee shall determine when
granting each Award whether or not it is intended to provide Performance-Based
Compensation, and shall cause the agreement covering any Award that is so
intended to indicate this fact and to include such other information as may be
necessary to satisfy the requirements for treatment as compensation described in
Code Section 162(m)(4)(C). Until the maximum dollar Award is changed and
approved by the Company's stockholders, the maximum dollar amount that will be
paid in settlement of any Award that provides Performance-Based Compensation is
the Fair Market Value (determined on the date the Award is exercised or
otherwise settled) of 20 percent of the total authorized pool of Shares
specified in Section 4.1. Notwithstanding the foregoing, if an initial dollar
maximum is specifically provided for a particular type of Award elsewhere in
this Plan, that specific maximum shall be substituted in place of the maximum in
the preceding sentence. A change in the foregoing maximum may be made by Plan
amendment or other means, provided that it is made and approved by the Company's
stockholders in a manner that satisfies regulatory guidance under Code
Section 162(m)(4)(C). Once made, the changed maximum dollar amount(s) shall
apply to Awards providing Performance-Based Compensation, and the maximum
specified in this section shall cease to apply.

        The terms and conditions of any Award (other than an Award of an Option
and the related Tandem SAR, if any) that is intended to provide
Performance-Based Compensation shall include the requirement that such Award
shall be payable only on account of the attainment of one or more preestablished
performance goals. The agreement covering the Award shall specify the
performance goals to which payment under the Award is subject and shall state,
in terms of an objective formula or standard, the method for computing the
amount of compensation payable to the Participant if the goal

--------------------------------------------------------------------------------




is obtained. In addition, before the payment of any such Award, the Committee
shall certify that the performance goals and any other material terms of the
Award have in fact been satisfied.

        For purposes of the foregoing, the Committee shall specify the
performance goals and certify the attainment of such goals with respect to
performance-related Awards in accordance with Code section 162(m) and related
rules and regulations followed by the Internal Revenue Service. Except as
otherwise permitted or required by such authorities, the performance goals
applicable to each Award subject to this paragraph shall be determined by the
Committee in a manner such that any compensation of a Participant under the
Award is paid pursuant to a preestablished objective performance formula or
standard that precludes discretion and generally allows a third party with
knowledge of the relevant performance results to calculate the amount to be paid
to the Participant.

        In general, the reservation of a right to reduce or eliminate the
compensation or other economic benefit that was due upon attainment of the
performance goal shall not be considered to constitute impermissible discretion,
but the choice to pay upon the attainment of either of two performance goals
shall not be allowed under the rules precluding Committee discretion. The
performance goals applicable to each Award intended to provide Performance-Based
Compensation award may be based on but not limited to the following business
criteria: control of net overhead expenses, control of nonperforming loans,
adequacy of loan loss reserves, control of noninterest expenses, control of
interest margin, increase in the Company's common stock price, increase in
earnings per share, growth in net income per employee, return on equity,
increase in bank deposit levels, return on average equity, return on assets,
increase in capitalization levels, increase in noninterest income and growth in
earnings.

        3.3    Decisions Binding.    All determinations and decisions made by
the Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive, and binding on all persons,
including the Company, its stockholders, Employees, Participants, and their
estates and beneficiaries.

ARTICLE 4.    SHARES SUBJECT TO THE PLAN

        4.1    Number of Shares.    Subject to adjustment as provided in
Section 4.3 herein, the total number of Shares available for grant under the
Plan shall be 1,250,000. These Shares may be either authorized but unissued or
reacquired Shares.

        The following rules will apply for purposes of the determination of the
number of Shares available for grant under the Plan:

        (a)   While an Award is outstanding, it shall be counted against the
authorized pool of Shares, regardless of its vested status.

        (b)   The grant of an Option or Freestanding SAR shall reduce the Shares
available for grant under the Plan by the number of Shares subject to such
Award.

        (c)   The grant of a Tandem SAR shall reduce the number of Shares
available for grant by the number of Shares subject to the related Option (i.e.,
there is no double counting of Options and their related Tandem SARs).

        (d)   To the extent that an Award is settled in cash rather than in
Shares, the authorized Share pool shall be credited with the appropriate number
of Shares represented by the cash settlement of the Award, as determined at the
sole discretion of the Committee (subject to the limitation set forth in
Section 4.2 herein).

        4.2    Lapsed Awards.    If any Award granted under the Plan is
canceled, terminates, expires, or lapses for any reason (with the exception of
the termination of a Tandem SAR upon exercise of the related Option or the
termination of a related Option upon exercise of the corresponding Tandem SAR),
any Shares subject to such Award again shall be available for the grant of an
Award under the Plan. However, in the event that prior to the Award's
cancellation, termination, expiration, or lapse, the holder of the Award at any
time received one or more "benefits of ownership" pursuant to such Award

--------------------------------------------------------------------------------



(as defined by the Securities and Exchange Commission, pursuant to any rule or
interpretation promulgated under Section 16 of the Exchange Act), the Shares
subject to such Award shall not be made available for regrant under the Plan.
Further, any Award of an Option or Freestanding SAR that is canceled,
terminated, expires, or lapses, shall continue to be counted against the maximum
number of Shares for which an Option, or Freestanding SAR, may be granted to an
Employee, under Article 6 or Article 7.

        4.3    Adjustments in Authorized Shares.    In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the shares, such adjustment shall be made in
the number and class of Shares which may be delivered under the Plan, and in the
number and class of and/or price of Shares subject to outstanding Awards granted
under the Plan, as may be determined to be appropriate and equitable by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights;
and provided that the number of Shares subject to any Award shall always be a
whole number.

ARTICLE 5.    ELIGIBILITY AND PARTICIPATION

        5.1    Eligibility.    Persons eligible to participate in this Plan
include all full-time, active, salaried Employees of the Company and its
subsidiaries, as determined by the Committee, including Employees who are
members of the Board, but excluding Directors who are not Employees.

        5.2    Actual Participation.    Subject to the provisions of the Plan,
the Committee may from time to time, select from all eligible employees, those
to whom Awards shall be granted and shall determine the nature and amount of
each Award.

ARTICLE 6.    STOCK OPTIONS

        6.1    Grant of Options.    Subject to the terms and provisions of the
Plan, Options may be granted to Employees at any time and from time to time as
shall be determined by the Committee. The Committee shall have discretion in
determining the number of Shares subject to Options granted to each Participant;
provided, however, that the maximum number of Shares subject to Options which
may be granted to any single Participant during the term of the Plan is
20 percent of the total authorized pool of Shares specified in Section 4.1. The
Committee may grant ISOs, NQSOs, or a combination thereof. Subject to any
specific Plan rules that may apply to particular Option types, the NQSOs that
may be granted include premium Options as well as performance-based Options,
Options issued in tandem with SARs, Reload Options, and various combinations of
the foregoing.

        6.2    Award Agreement.    Each Option grant shall be evidenced by an
Award Agreement that shall specify the Option Price, the duration of the Option,
the number of Shares to which the Option pertains, and such other provisions
(including performance-based goals, if applicable) as the Committee shall
determine. The Option Agreement also shall specify whether the Option is
intended to be an ISO within the meaning of Section 422 of the Code, or a NQSO
whose grant is intended not to fall under the Code provisions of Section 422.

        6.3    Option Price.    The Option Price for each Option (except a
premium Option described in the next following sentence) shall be equal to
100 percent of the Fair Market Value of a Share on the date the Option is
granted. The Option Price for each grant of a premium Option shall be a price
determined by the Committee that, expressed as a percentage of the Fair Market
Value of a Share on the date the Option is granted, shall not be less than
101 percent. The Option Price shall in all cases be determined as of the date on
which the Option is granted, and shall in no event reflect a discount from the
Fair Market Value of a Share on such date. Accordingly, the Option Price of an
ISO shall never be less than 100 percent of the Fair Market Value of a Share on
the date the ISO is granted. Except in the case of an equitable adjustment
pursuant to Section 4.3, the Option Price of an outstanding Option shall not be
changed by means of repricing or other means after the date of the Option grant.

--------------------------------------------------------------------------------




        6.4    Duration of Options.    Each Option shall expire at such time as
the Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth anniversary date of its grant.

        6.5    Exercise of Options.    Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant. However, in no event may any Option granted
under this Plan become exercisable prior to six months following the date of its
grant.

        6.6    Payment.    Options shall be exercised by the delivery of a
written notice of exercise to the Company, setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares.

        The Option Price upon exercise of any Option shall be payable to the
Company in full either: (a) in cash or its equivalent, or (b) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that the Shares which are tendered
must have been held by the Participant for at least six months prior to their
tender to satisfy the Option Price if NQSOs, and one year prior to tender if
ISOs), or (c) by a combination of (a) and (b).

        The Committee also may allow cashless exercise for NQSOs as permitted
under Federal Reserve Board's Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan's purpose and applicable law.

        As soon as practicable after receipt of a written notification of
exercise and full payment, the Company shall deliver to the Participant one or
more Share certificates or other appropriate evidence of ownership indicating
the number of Shares purchased under the Option(s).

        6.7    Restrictions on Share Transferability.    The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.

        6.8    Termination of Employment Due to Death, Disability, or
Retirement    

        (a)   Termination by Death.    In the event the employment of a
Participant is terminated by reason of death after becoming eligible for
Retirement, all outstanding Options granted to that Participant shall remain
exercisable at any time prior to their original expiration date, or for five
years after the date of death, whichever period is shorter, by such person or
persons as shall have been named as the Participant's Beneficiary, or by such
persons that have acquired the Participant's rights under the Option by will or
by the laws of descent and distribution.

        (b)   Termination by Disability.    In the event the employment of a
Participant is terminated by reason of Disability after becoming eligible for
Retirement, all outstanding Options granted to that Participant shall remain
exercisable at any time prior to their original expiration date, or for five
years after the date that the Committee determines the definition of Disability
to have been satisfied, whichever period is shorter.

        (c)   Termination by Retirement.    In the event the employment of a
Participant is terminated by reason of Retirement, all outstanding Options
granted to that Participant shall remain exercisable at any time prior to their
original expiration date, or for five years after the effective date of
Retirement, whichever period is shorter.

        (d)   Employment Termination Followed by Death.    In the event that a
Participant's employment terminates by reason of Disability or Retirement, and
within the exercise period following such termination the Participant dies, then
the remaining exercise period under outstanding Options shall equal the longer
of: (i) one year following death; or (ii) the remaining portion of the exercise
period which was triggered by the employment termination; but in no event

--------------------------------------------------------------------------------






shall such remaining exercise period extend beyond the original expiration date.
Such Options shall be exercisable by such person or persons who shall have been
named as the Participant's Beneficiary, or by such persons who have acquired the
Participant's rights under the Option by will or by the laws of descent and
distribution.

        (e)   Exercise Limitations on ISOs.    The time limit for exercising an
ISO is subject to the limits in Code Section 422(a)(2) (as modified by
Section 421(c)(1)(A) and 422(c)(6)). In general, these sections provide that an
Option, in order to be treated as an ISO, must be exercised within three months
after a Participant ceases to be an Employee, except that this three-month
period does not apply if the Option is exercised after the Employee's death and
it is changed to one year in the case of an Employee who is permanently and
totally disabled (within the meaning of Code Section 22(e)(3)). Accordingly, if
an Option intended to qualify as an ISO is not exercised within the applicable
ISO time limit, it will be treated as an NQSO instead of an ISO.

        6.9    Termination of Employment for Cause.    If the employment of a
Participant shall be terminated by the Company for Cause, all outstanding
Options held by the Participant shall be forfeited to the Company immediately
and no additional exercise period shall be allowed, regardless of the vested
status of the Options.

        6.10    Termination of Employment for Other Reasons.    If the
employment of a Participant shall be terminated by the Company for any reason
other than the reasons set forth in Section 6.8 or 6.9, all Options held by the
Participant which are not vested as of the effective date of employment
termination shall be forfeited to the Company immediately.

        Options which are vested as of the effective date of employment
termination may be exercised by the Participant within the period beginning on
the effective date of employment termination, and ending three months after such
date.

        6.11    Nontransferability of Options.    No Option granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.

ARTICLE 7.    STOCK APPRECIATION RIGHTS

        7.1    Grant of SARs.    Subject to the terms and conditions of the
Plan, a SAR may be granted to an Employee at any time and from time to time as
shall be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SARs. Other SARs such as
limited SARs may not be granted under this Plan.

        The Committee shall have complete discretion in determining the number
of SARs granted to each Participant (subject to Article 4 herein) and,
consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs; provided, however, that the maximum number
of SARs which may be granted to any single Participant during the term of the
Plan is 20 percent of the total authorized pool of Shares specified in
section 4.1.

        The grant price of a Freestanding SAR shall equal the Fair Market Value
of a Share on the date of grant of the SAR. The grant price shall in all cases
be determined when the SAR is granted. Except in the case of an equitable
adjustment pursuant to Section 4.3, the grant price of an outstanding SAR shall
not be changed by means of repricing or other means after the date of the SAR
grant. In no event shall any SAR granted hereunder become exercisable within the
first six months of its grant.

        7.2    Exercise of Tandem SARs.    Tandem SARs may be exercised for all
or part of the Shares subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option. A Tandem SAR may
be exercised only with respect to the Shares for which its related Option is
then exercisable.

        Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO, (i) the Tandem SAR
will expire no later than the expiration of the

--------------------------------------------------------------------------------




underlying ISO; (ii) the value of the payout with respect to the Tandem SAR may
be for no more than 100 percent of the difference between the Option Price of
the underlying ISO and the Fair Market Value of the Shares subject to the
underlying ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR
may be exercised only when the Fair Market Value of the Shares subject to the
ISO exceeds the Option Price of the ISO.

        7.3    Exercise of Freestanding SARs.    Freestanding SARs may be
exercised upon whatever terms and conditions the Committee, in its sole
discretion, imposes on them.

        7.4    SAR Agreement.    Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price, the term of the SAR, and such
other provisions as the Committee shall determine.

        7.5    Term of SARs.    The term of a SAR granted under the Plan shall
be determined by the Committee, in its sole discretion; provided, however, that
the term of a Tandem SAR shall not exceed the term of the related Option, and
the term of a Freestanding SAR shall not exceed ten years.

        7.6    Payment of SAR Amount.    Upon exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

        (a)   The difference between the Fair Market Value of a Share on the
date of exercise over the grant price; by

        (b)   The number of Shares with respect to which the SAR is exercised.

        At the discretion of the Committee, the payment upon SAR exercise may be
in cash, in Shares of equivalent value, or in some combination thereof.

        7.7    Rule 16b-3 Requirements.    Notwithstanding any other provision
of the Plan, the Committee may impose such conditions on exercise of a SAR
(including, without limitation, the right of the Committee to limit the time of
exercise to specified periods) as may be required to satisfy the requirements of
Section 16 (or any successor rule) of the Exchange Act.

        For example, if the Participant is an Insider, the ability of the
Participant to exercise SARs for cash will be limited to Window Periods.
However, if the Committee determines that the Participant is not an Insider, or
if the securities laws change to permit greater freedom of exercise of SARs,
then the committee may permit exercise at any point in time, to the extent the
SARs are otherwise exercisable under the Plan.

        7.8    Termination of Employment Due to Death, Disability, or
Retirement.    In the event the employment of a Participant is terminated by
reason of death, Disability, or Retirement: (i) the forfeiture or vesting and
continued exercisability of all outstanding Tandem SARs granted to that
Participant shall be the same as the forfeiture, vesting and continued
exercisability, if any, of the related Options, as determined under Section 6.8
of this Plan, and (ii) the forfeiture or vesting and continued exercisability of
all outstanding Freestanding SARs shall be the same as if each Freestanding SAR
were an Option subject to the rules of Section 6.8.

        7.9    Termination of Employment for Cause.    If the employment of a
Participant shall be terminated by the Company for Cause, all outstanding SARs
held by the Participant shall be forfeited to the Company immediately and no
additional exercise period shall be allowed, regardless of the vested status of
the SARs.

        7.10    Termination of Employment for Other Reasons.    If the
employment of a Participant shall terminate for any reason other than the
reasons set forth in Section 7.8 or 7.9: (i) the forfeiture or vesting and
continued exercisability of all outstanding Tandem SARs granted to that
Participant shall be the same as the forfeiture vesting and continued
exercisability, if any, of the related Options, as determined under Section 6.10
of this Plan, and (ii) the forfeiture or vesting and continued exercisability of
all outstanding Freestanding SARs shall be the same as if each Freestanding SAR
were an Option subject to the rules of Section 6.10.

--------------------------------------------------------------------------------




        7.11    Nontransferability of SARs.    No SAR granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, all SARs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.

ARTICLE 8.    RESTRICTED STOCK AND RESTRICTED STOCK UNITS

        8.1    Grant of Restricted Stock/Restricted Stock Units.    Subject to
the terms and provisions of the Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
eligible Employees in such amounts as the Committee shall determine.

        8.2    Restricted Stock/Restricted Stock Unit Agreement.    Each
Restricted Stock or Restricted Stock Unit grant shall be evidenced by an
Agreement that shall specify the Period of Restriction, or Periods, the number
of Restricted Stock Shares (or Restricted Stock Units) granted, and such other
provisions as the Committee shall determine.

        8.3    Transferability.    Except as provided in this Article 8, the
Shares of Restricted Stock and Restricted Stock Units granted herein may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the governing Agreement. However, in no event may any
Restricted Stock or Restricted Stock Unit granted under the Plan become vested
in a Participant prior to six months following the date of its grant. All rights
with respect to any Restricted Stock or Restricted Stock Unit granted to a
Participant under the Plan shall be available during his or her lifetime only to
such Participant.

        8.4    Other Restrictions.    The Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock or Restricted
Stock Units granted pursuant to the Plan as it may deem advisable including,
without limitation, a requirement that Participants pay a stipulated purchase
price for each Share of Restricted Stock or each Share provided in settlement of
a Restricted Stock Unit, restrictions based upon the achievement of specific
performance goals (Company-wide, divisional, and/or individual), and/or
restrictions under applicable federal or state securities laws; and may legend
the certificates representing Restricted Stock or Restricted Stock Units to give
appropriate notice of such restrictions.

        8.5    Certificate Legend.    In addition to any legends placed on
certificates pursuant to Section 8.4 herein, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan may bear a legend such
as the following:

"The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Company's Stock Plan of
1994, and in a Restricted Stock Agreement. A copy of the Plan and such
Restricted Stock Agreement may be obtained from Bancorp Hawaii, Inc."

        The Company shall have the right to retain the certificates representing
Shares of Restricted Stock in the Company's possession until such time as all
conditions and/or restrictions applicable to such Shares have been satisfied.

        8.6    Removal of Restrictions.    Except as otherwise provided in this
Article 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall become freely transferable by the Participant after
the last day of the Period of Restriction. Once the Shares are released from the
restrictions, the Participant shall be entitled to have the legend required by
Section 8.5 removed from his or her Share certificate.

        8.7    Voting Rights.    During the Period of Restriction, Participants
holding Shares of Restricted stock granted hereunder may exercise full voting
rights with respect to those Shares.

        8.8    Dividends and Other Distributions.    During the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
shall be entitled to receive all regular cash dividends paid with respect to all
Shares while they are so held. Except as provided in the succeeding sentence, in
the

--------------------------------------------------------------------------------




sole discretion of the Committee, other cash dividends and other distributions
paid with respect to Shares of Restricted Stock may be paid to Participants or
may be subjected to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid. If any
such dividends or distributions are paid in Shares, the Shares shall be subject
to the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.

        In the event that any dividend constitutes a "derivative security" or an
"equity security" pursuant to Rule 16(a) under the Exchange Act, such dividend
shall be subject to a vesting period equal to the longer of: (i) the remaining
vesting period of the Shares of Restricted Stock with respect to which the
dividend is paid; or (ii) six months. The Committee shall establish procedures
for the application of this provision.

        8.9    Termination of Employment Due to Death or Disability.    In the
event the employment of a Participant is terminated by reason of death or
Disability, all outstanding Shares of restricted Stock shall immediately vest
100 percent as of the date of employment termination (in the case of Disability,
the date employment terminates shall be deemed to be the date that the Committee
determines the definition of Disability to have been satisfied). The holder of
the certificates of Restricted Stock shall be entitled to have any
nontransferability legends required under Sections 8.4 and 8.5 of this Plan
removed from the Share certificates.

        8.10    Termination of Employment for Other Reasons.    If the
employment of a Participant shall terminate for any reason other than those
specifically set forth in section 8.9 herein, all Shares of Restricted Stock
held by the Participant which are not vested as of the effective date of
employment termination shall be forfeited immediately and returned to the
Company; provided, however, that in the case of termination of employment by
reason of retirement, the Committee may provide for accelerated vesting of some
or all such Shares upon such terms as the Committee, in its sole discretion,
deems appropriate.

ARTICLE 9.    BENEFICIARY DESIGNATION

        A Participant's "Beneficiary" is the person or persons entitled to
receive payments or other benefits or exercise rights that are available under
the Plan in the event of the Participant's death. A Participant may designate a
Beneficiary or change a previous Beneficiary designation at any time by using
forms and following procedures approved by the Committee for that purpose. If no
Beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant's death, the Beneficiary shall be the Participant's estate.
Notwithstanding the provisions above, the Committee may in its discretion, after
notifying the affected Participants, modify the foregoing requirements,
institute additional requirements for Beneficiary designations, or suspend the
existing Beneficiary designations of living Participants or the process of
determining Beneficiaries under this section, or both. If the Committee suspends
the process of designating Beneficiaries on forms and in accordance with
procedures it has approved pursuant to this section, the determination of who is
a Participant's Beneficiary shall be made under the Participant's will and
applicable state law.

ARTICLE 10.    DEFERRALS AND SHARE SETTLEMENTS

        The Committee may permit a Participant to defer such Participant's
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, or with
respect to the lapse or waiver of restrictions with respect to Restricted Stock
or Restricted Stock Units. If any such deferral election is required or
permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals. In addition, the Committee may require or
permit a Participant to receive settlement in the form of Shares of equal or
greater Fair Market Value that are provided under this Plan in lieu of any cash
payment that the Participant would otherwise receive under the Company's
One-Year Incentive Plan and/or Sustained Profit Growth Plan, or under any
successor to either or both of these cash incentive plans.

--------------------------------------------------------------------------------




ARTICLE 11.    RIGHTS OF EMPLOYEES

        11.1    Employment.    Nothing in the Plan shall interfere with or limit
in any way the right of the Company to terminate any Participant's employment at
any time, nor confer upon any Participant any right to continue in the employ of
the Company.

        For purposes of the Plan, transfer of employment of a Participant
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a termination of employment.

        11.2    Participation.    No Employee shall have the right to be
selected to receive an Award under this Plan, or having been so selected, to be
selected to receive a future Award.

ARTICLE 12.    CHANGE IN CONTROL

        Upon the occurrence of a Change in Control, unless otherwise
specifically prohibited by the terms of Article 16 herein:

        (a)   Any and all Options and SARs granted hereunder shall become
immediately exercisable;

        (b)   Any period of restriction for Restricted Stock and Restricted
Stock Units granted hereunder that have not previously vested shall end, and
such Restricted Stock and Restricted Stock Units shall become fully vested;

        (c)   Subject to Article 13 herein, the Committee shall have the
authority to make any modifications to the Awards as determined by the Committee
to be appropriate before the effective date of the Change in Control.

ARTICLE 13.    AMENDMENT, MODIFICATION, AND TERMINATION

        The Board may at any time and from time to time, alter, amend, suspend
or terminate the Plan in whole or in part; provided, that no amendment which
requires shareholder approval in order for the Plan to continue to comply with
Rule 16b-3 under the Exchange Act, including any successor to such Rule, shall
be effective unless such amendment shall be approved by the requisite vote of
shareholders of the Company entitled to vote thereon. Further, no amendment,
modification, suspension, or termination of the Plan shall in any material
manner affect any Award theretofore granted under the Plan without the written
consent of the affected Participant or any person validly claiming under or
through such Participant.

ARTICLE 14.    WITHHOLDING

        14.1    Tax Withholding.    The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant's FICA obligation) required by law to be withheld with respect to
any taxable event arising or as a result of this Plan.

        14.2    Share Withholding.    With respect to withholding required upon
the exercise of Options or SARs upon the lapse of restrictions on Restricted
Stock or Restricted Stock Units, or upon any other taxable event hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All elections shall be irrevocable, made in writing, signed by the Participant,
and elections by Insiders shall additionally comply with the applicable
requirement set forth in (a) or (b) of this section 14.2.

        (a)   Awards Having Exercise Timing Within Participants' Discretion. The
Insider must either:

        (1)   Deliver written notice of the stock withholding election to the
Committee at least six months prior to the date specified by the Insider on
which the exercise of the Award is to occur; or

--------------------------------------------------------------------------------



        (2)   Make the stock withholding election in connection with an exercise
of an Award which occurs during a Window Period.

        (b)   Awards Having a Fixed Exercise/Payout Schedule Which is Outside
Insider's Control. The Insider must either:

        (1)   Deliver written notice of the stock withholding election to the
Committee at least six months prior to the date on which the taxable event
(e.g., exercise or payout) relating to the Award is scheduled to occur; or

        (2)   Make the stock withholding election during a Window Period which
occurs prior to the scheduled taxable event relating to the Award (for this
purpose, an election may be made prior to such a Window Period, provided that it
becomes effective during a Window Period occurring prior to the applicable
taxable event).

ARTICLE 15.    SUCCESSORS

        All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

ARTICLE 16.    LEGAL CONSTRUCTION

        16.1    Gender and Number.    Except where otherwise indicated by the
context any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.

        16.2    Severability.    In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        16.3    Requirements of Law.    The granting of Awards and the issuance
of Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

        Notwithstanding any other provision set forth in the Plan, if required
by the then-current Section 16 of the Exchange Act, any "derivative security" or
"equity security" offered pursuant to the Plan to any Insider may not be sold or
transferred for at least six months after the date of grant of such Award. The
terms "equity security" and "derivative security" shall have the meanings
ascribed to them in the then-current Rule 16(a) under the Exchange Act.

        16.4    Securities Law Compliance.    With respect to Insiders,
transactions under this Plan are intended to comply with all applicable
conditions or Rule 16b-3 or its successors under the 1934 Act. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee.

        16.5    Governing Law.    To the extent not preempted by federal law,
the Plan, and all agreements hereunder, shall be construed in accordance with
and governed by the laws of the State of Hawaii.

--------------------------------------------------------------------------------



AMENDMENT 97-1 TO
THE BANCORP HAWAII, INC.
STOCK OPTION PLAN OF 1994

        In accordance with Article 13 of the Bancorp Hawaii, Inc. Stock Option
Plan of 1994 (hereinafter "Plan"), and conditioned on the approval of
shareholders no later than one year after the date of adoption by the Board of
Directors of Bancorp Hawaii, Inc., the Plan is hereby amended by this Amendment
No. 97-1 effective as of the date of adoption by the Board of Directors.

        1.     The first sentence of Section 4.1 of the Plan shall be amended to
increase the total number of Shares reserved and available for grant under the
Plan by inserting the number "2,875,000" in lieu of the reference to
"1,250,000".

--------------------------------------------------------------------------------



AMENDMENT 97-2 TO
THE PACIFIC CENTURY FINANCIAL CORPORATION
STOCK OPTION PLAN OF 1994

        In accordance with Article 13 of the Pacific Century Financial
Corporation Stock Option Plan of 1994 (hereinafter "Plan"), and conditioned on
the approval of shareholders no later than one year after the date of adoption
by the Board of Directors of Pacific Century Financial Corporation, the Plan is
hereby amended by this Amendment No. 97-2 effective as of the date of adoption
by the Board of Directors.

        1.     The Plan shall be amended by adding the following Article 17 at
the end thereof:

        Article 17. CU Bancorp Replacement Options

        Pursuant and subject to the provisions of the Agreement and Plan of
Reorganization dated February 24, 1997 between the Company and CU Bancorp (the
"Merger Agreement"), Options shall be issued under the Plan in assumption of or
substitution for certain unexercised options to acquire shares of common stock
of CU Bancorp. Notwithstanding any other provision of this Plan, options so
issued (the "Replacement Options") shall be in such amounts and shall have such
terms as are required by the Merger Agreement and such additional terms as are
approved by the Committee and set forth in the option agreements with each
optionee contemplated by the Merger Agreement, and shall also be subject to
those provisions of the Plan that the Committee determines are not inconsistent
with the Merger Agreement or such option agreements and that, in the case of CU
Bancorp stock options that are "incentive stock options" within the meaning of
Section 422 of the Code, would not constitute or result in a "modification" of
such options within the meaning of Section 424 thereof. Subject to the
foregoing, the Committee shall have the authority and discretion to establish
the terms and conditions of each option agreement providing for the issuance of
Replacement Options.

        2.     Article 13 of the Plan shall be amended to include the following
at the end thereof:

        Without limiting the foregoing, if the Company or any of its
subsidiaries is a party to a merger, consolidation, reorganization, share
exchange, acquisition of stock or assets, or similar transaction, the Committee
or the Board may grant Awards (including Options) hereunder in connection with
the assumption, substitution or conversion by the Company or its subsidiaries of
similar stock compensation awards that have been issued by another party to such
transaction, and the Board may amend the Plan, or adopt supplements to the Plan,
in such manner as it deems appropriate to provide for such assumption,
substitution or conversion, all without further action by the Company's
shareholders.

        To record the adoption of this amendment to the Plan, Pacific Century
Financial Corporation has executed this document this 25th day of April, 1997.

    Pacific Century Financial Corporation
 
 
By
 
/s/  LAWRENCE M. JOHNSON      

--------------------------------------------------------------------------------

Its  Chairman of the Board and Chief
      Executive Officer
 
 
By
 
/s/  RICHARD J. DAHL      

--------------------------------------------------------------------------------

Its  President and Chief Operating
      Officer

--------------------------------------------------------------------------------



AMENDMENT 99-1 TO THE
PACIFIC CENTURY FINANCIAL CORPORATION
STOCK OPTION PLAN OF 1994

        In accordance with Article 13 of the Pacific Century Financial
Corporation Stock Option Plan of 1994 (hereinafter "Plan"), and conditioned on
the approval of shareholders no later than one year after the date of adoption
by the Board of Directors of Pacific Century Financial Corporation, the Plan is
hereby amended by this Amendment No.99-1, effective as of the date of adoption
by the Board of Directors, as follows:

        1.     The first sentence of Section 4.1 of the Plan shall be amended to
increase the total number of Shares reserved and available for grant under the
Plan by revising such sentence to read in its entirety as follows:

         4.1  Number of Shares.    Subject to adjustment as provided in
Section 4.3 herein, the total number of Shares available for grant under the
Plan shall be 9,650,000.

--------------------------------------------------------------------------------



AMENDMENT 99-2 TO
THE PACIFIC CENTURY FINANCIAL CORPORATION
STOCK OPTION PLAN OF 1994 AND RELATED AWARDS

        In accordance with Article 13 of the Pacific Century Financial
Corporation Stock Option Plan of 1994 (hereinafter "Plan"), the Plan and related
Awards are hereby amended by this Amendment No. 99-2, effective as of the date
of adoption by the Board of Directors, in the following respects:

        1.     Section 2.1(ag) of the Plan shall be deleted.

        2.     Section 3.1 of the Plan shall be amended to read in its entirety
as follows:

         3.1  The Committee.    The Plan shall be administered by the
Compensation Committee of the Board of Directors, which shall be comprised of
two or more Directors who satisfy the requirements of an "outside" Director
under Code Section 162(m)(4)(C)(i). The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of the Board.

        Notwithstanding any other provision of the Plan (and without limiting
the Committee's authority), in connection with any action concerning grants of
Awards to or a transactions by Insiders the Committee may adopt such procedures
as it deems necessary or desirable to assure the availability of exemptions from
Section 16 of the Exchange Act afforded by Rule 16b-3 thereunder or any
successor rule. Without limiting the foregoing, in connection with approval of
any transaction by an Insider involving a grant, award or other acquisition from
the Company, or involving the disposition to the Company of the Company's equity
securities, the Committee may delegate its approval authority to a subcommittee
thereof comprised of two or more "Non-Employee Directors" (as defined in
Rule 16b-3), or take action by the affirmative vote of two or more Non-Employee
Directors (with all other members of the Committee abstaining or recusing
themselves from participating in the matter), or refer the matter to the full
Board of Directors for action.

        3.     The final sentence of Section 3.2 shall be amended to read as
follows:

        The performance goals applicable to each Award intended to provide
Performance-Based Compensation shall be based on one or more of the following
performance measures: earnings per share (actual or targeted growth), economic
value added, net income after capital cost, net income (before or after taxes),
various return measures (either absolute or relative to peers) including: return
on average assets, return on average equity, risk-adjusted return on capital
("RAROC"), efficiency ratio, full time equivalency ("FTE") control, stock price
(actual or targeted growth), total shareholder return ("TSR", absolute or
relative to an index), and non-interest income to net interest income ratio.

        4.     The second paragraph of Section 7.7 of the Plan shall be deleted.

        5.     Section 14.2 of the Plan shall be revised to read in its entirety
as follows:

       14.2  Share Withholding.    With respect to withholding required upon the
exercise of Options or SARs or upon the lapse of restrictions on Restricted
Stock or Restricted Stock Units, or upon any other taxable event hereunder,
Participants may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax which
could be imposed on the transaction. All elections shall be irrevocable, made in
writing, and signed by the Participant.

        6.     Section 16.4 shall be revised to read as follows:

       16.4  Securities Law Compliance.    With respect to Insiders,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Exchange Act (except to the
extent that noncompliance of a particular transaction would not result in
liability under Section 16 of the Exchange Act or the rules adopted thereunder).
To the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.

--------------------------------------------------------------------------------



        7.     Article 13 shall be revised to read as follows:

        Article 13.    Amendment, Modification and Termination.    The Board may
at any time and from time to time, alter, amend, suspend or terminate the Plan
in whole or in part; provided that no amendment, modification, suspension or
termination of the Plan shall in any material manner affect any Award
theretofore granted under the Plan without the written consent of the affected
Participant or any person validly claiming under or through such Participant.
Without limiting the foregoing, if the Company or any of its subsidiaries is a
party to a merger, consolidation, reorganization, share exchange, acquisition of
stock or assets, or similar transaction, the Committee or the Board may grant
Awards (including Options) hereunder in connection with the assumption,
substitution or conversion by the Company or its subsidiaries of similar stock
compensation awards that have been issued by another party to such transaction,
and the Board may amend the Plan, or adopt supplements to the Plan, in such
manner as it deems appropriate to provide for such assumption, substitution or
conversion, all without further action by the Company's shareholders.

        8.     Each outstanding Award held by an Insider shall be and hereby is
amended to the extent necessary to conform such Award to the Plan amendments set
forth above (other than paragraph 3). Without limiting the foregoing:

        (a)   Section 5.4 of each such Award shall be amended by revising the
last sentence thereof to read as follows:

Any provision herein contained to the contrary notwithstanding (a) the exercise
of the Tandem SAR involving the receipt of cash shall be subject to approval of
the Committee or a subcommittee thereof, which approval may be made subject to
limitations or conditions, may be given in advance of or following a request by
the Optionee therefor, and may be granted or withheld by the Committee or
subcommittee in its sole discretion with or without cause; and (b) the Tandem
SAR may be exercised only when the Fair Market Value of the Option Shares
exceeds the Option Price.

        (b)   Section 5.5 shall be deleted; and

        (c)   Section 14 shall be amended by deleting the third sentence
thereof, and by revising the second sentence to read: "The Optionee may elect to
satisfy withholding requirements by having the Company withhold shares of
Company Stock made available upon exercise of the Option."

--------------------------------------------------------------------------------



AMENDMENT 2000-1 TO THE
PACIFIC CENTURY FINANCIAL CORPORATION
STOCK OPTION PLAN OF 1994

        In accordance with Article 13 of the Pacific Century Financial
Corporation Stock Option Plan of 1994 (hereinafter "Plan"), the Plan is hereby
amended by this Amendment No. 2000-1, effective as of the date of adoption by
the Board of Directors, in the following respect:

        1.     Section 2.1(ab) of the Plan shall be amended to read in its
entirety as follows:

        (ab) "Retirement" means termination of employment after satisfying the
age and service requirements for the current payment of an unreduced retirement
allowance under the Employees' Retirement Plan of Bank of Hawaii (whether or not
the Participant actually participates in the Employees' Retirement Plan of Bank
of Hawaii). For this purpose, a Participant's termination of employment shall be
treated as a Retirement to the extent that such termination is deemed to meet
such age and service requirements pursuant to a written agreement between the
Company and the Participant.

        To record the adoption of this amendment, Pacific Century Financial
Corporation has executed this document this 27th day of October, 2000.

    PACIFIC CENTURY FINANCIAL CORPORATION
 
 
By
 
/s/  RICHARD J. DAHL      

--------------------------------------------------------------------------------

Its Richard J. Dahl
President & Chief Financial Officer
 
 
By
 
/s/  NEAL C. HOCKLANDER      

--------------------------------------------------------------------------------

Its Neal C. Hocklander
Executive Vice President

--------------------------------------------------------------------------------



AMENDMENT 2000-2 TO THE
PACIFIC CENTURY FINANCIAL CORPORATION
STOCK OPTION PLAN OF 1994

        In accordance with Article 13 of the Pacific Century Financial
Corporation Stock Option Plan of 1994 (hereinafter "Plan"), the Plan is hereby
amended by this Amendment No. 2000-2, effective as of November 3, 2000, in the
following respect:

        1.     Section 6.1 of the Plan shall be amended by inserting the
following provision immediately after the second sentence of Section 6.1:

However, the number of Shares subject to Options granted to a Participant who is
hired as Chief Executive Officer of the Company at the time of such
Participant's initial hire shall not be limited by, and shall be disregarded in
applying, the 20 percent of authorized pool limitation as described in the
preceding sentence, and rather the Shares subject to such Options granted upon
initial hire shall be limited to a separate maximum limitation equal to
23 percent of the total authorized pool of Shares specified in Section 4.1.

        To record the adoption of this amendment, Pacific Century Financial
Corporation has executed this document this 17th day of November, 2000.

    PACIFIC CENTURY FINANCIAL CORPORATION
 
 
By
 
/s/  MICHAEL E. O'NEILL      

--------------------------------------------------------------------------------

Its Chief Executive Officer
 
 
By
 
/s/  RICHARD J. DAHL      

--------------------------------------------------------------------------------

Its President

--------------------------------------------------------------------------------



AMENDMENT 2000-3 TO THE
PACIFIC CENTURY FINACIAL CORPORATION
STOCK OPTION PLAN OF 1994

        In accordance with Article 13 of the Pacific Century Financial
Corporation Stock Option Plan of 1994 (hereinafter "Plan"), the Plan is hereby
amended by this Amendment No. 2000-3, effective as of the date of adoption by
the Board of Directors, in the following respect:

        Section 6.10 of the Plan shall be amended by removing the second
sentence in Section 6.10 and inserting the following provisions in lieu thereof:

        If the employment of a Participant is terminated by the Company for any
reason other than the reasons set forth in Section 6.8 or 6.9, all Options held
by the Participant which are vested as of the effective date of such employment
termination shall be exercisable only within the period beginning on such date
and ending three months after such date, and such Options shall be forfeited
immediately following the end of such period. However, notwithstanding the
preceding sentence, a vested Option which is an NQSO may be exercisable
following such employment termination for a period longer than the otherwise
applicable three-month period in accordance with the terms and conditions of the
NQSO as may be established by the Committee.

        To record the adoption of this amendment, Pacific Century Financial
Corporation has executed this document this 8th day of December, 2000.

    PACIFIC CENTURY FINANCIAL CORPORATION
 
 
By
 
/s/  RICHARD J. DAHL      

--------------------------------------------------------------------------------

Its Richard J. Dahl
President & Chief Operating Officer
 
 
By
 
/s/  NEAL C. HOCKLANDER      

--------------------------------------------------------------------------------

Its Neal C. Hocklander
Executive Vice President

--------------------------------------------------------------------------------



AMENDMENT 2001-1 TO THE
PACIFIC CENTURY FINANCIAL CORPORATION
STOCK OPTION PLAN OF 1994

        In accordance with Article 13 of the Pacific Century Financial
Corporation Stock Option Plan of 1994 (hereinafter "Plan"), and conditioned upon
the approval of shareholders no later than one year after the date of adoption
by the Board of Directors of Pacific Century Financial Corporation, the Plan is
hereby amended by this Amendment No. 2001-1, effective as of the date of
adoption by the Board of Directors, as follows:

        The first sentence of Section 4.1 of the Plan shall be amended to
increase the total number of Shares reserved and available for grant under the
Plan by revising such sentence to read in its entirety as follows:

         4.1  Number of Shares.    Subject to adjustment as provided in
Section 4.3 herein, the total number of Shares available for grant under the
Plan shall be 14,650,000.

        To record the adoption of this amendment to the Plan, Pacific Century
Financial Corporation has executed this document this 26th day of January, 2001.

    PACIFIC CENTURY FINANCIAL CORPORATION
 
 
By
 
/s/  RICHARD J. DAHL      

--------------------------------------------------------------------------------

Its  Richard J. Dahl
      President & Chief Operating Officer
 
 
By
 
/s/  NEAL C. HOCKLANDER      

--------------------------------------------------------------------------------

Its  Neal C. Hocklander
      Executive Vice President

--------------------------------------------------------------------------------



AMENDMENT 2001-2 TO THE
PACIFIC CENTURY FINANCIAL CORPORATION
STOCK OPTION PLAN OF 1994

        In accordance with Article 13 of the Pacific Century Financial
Corporation Stock Option Plan of 1994 (hereinafter "Plan", and conditioned upon
the approval of shareholders no later than one year after the date of adoption
by the Board of Directors of Pacific Century Financial Corporation, the Plan is
hereby amended by this Amendment No. 2001-2, effective as of the date of
adoption by the Board of Directors, as follows:

        Section 2.1(1) shall be amended by adding the following provisions at
the end thereof:

        For purposes of this Plan, the term "Employee" shall include any
independent contractor providing services to the Company or a Subsidiary, other
than a Director who is not also an employee of the Company or a Subsidiary, and
such Employee shall be eligible to participate in the Plan as selected by the
Committee in accordance with Article 5. Notwithstanding any other provision in
the Plan to the contrary, the following shall apply in the case of an
independent contractor who is included within the term "Employee" pursuant to
the preceding sentence: (a) with respect to any reference in this Plan to the
working relationship between such Employee and the Company or a Subsidiary, the
term "service" shall apply as may be appropriate in lieu of the term
"employment" or "employ"; (b) no such Employee shall be eligible for a grant of
an ISO; (c) the exercise period and vesting of an Award following such
Employee's termination from service shall be specified and governed under the
terms and conditions of the Award as may be determined by the Committee (and,
accordingly, the post-termination exercise and vesting provisions of Sections
6.8 - 6.10 relating to Options, and Sections 7.8 - 7.10 relating to SARs, and
Sections 8.9 - 8.10 relating to Restricted Stock and Restricted Stock Units
shall not apply); and (d) the required "full-time, active, salaried" status
described as a condition for eligibility in Section 5.1 shall not apply to such
Employee. The inclusion of an independent contractor within the term "Employee"
under this Section 2.1(1) is intended exclusively for the purpose of extending
this Plan's coverage to independent contractors, and such inclusion shall not
mean or imply that an independent contractor is in fact an employee for any
purpose.

        To record the adoption of this amendment to the Plan, Pacific Century
Financial Corporation has executed this document this 26th day of January, 2001.

    PACIFIC CENTURY FINANCIAL CORPORATION
 
 
By
 
/s/  RICHARD J. DAHL      

--------------------------------------------------------------------------------

Its  Richard J. Dahl
      President & Chief Operating Officer
 
 
By
 
/s/  NEAL C. HOCKLANDER      

--------------------------------------------------------------------------------

Its  Neal C. Hocklander
      Executive Vice President

--------------------------------------------------------------------------------



RESOLUTIONS OF
THE BOARD OF DIRECTORS OF
BANK OF HAWAII CORPORATION

RE: ADOPTION OF AMENDMENT NO. 2002-1 TO THE BANK OF HAWAII CORPORATION STOCK
OPTION PLAN OF 1994

WHEREAS, Bank of Hawaii Corporation ("BOHC") maintains the Bank of Hawaii
Corporation Stock Option Plan of 1994 ("Plan") as an omnibus stock compensation
award plan;

WHEREAS, BOHC desires to amend the Plan in order to allow for the
transferability of nonqualified stock options to a revocable trust subject to
administrative requirements and limitations; and

WHEREAS, Article 13 of the Plan provides that the Plan may be amended at any
time by action of the Board of Directors of BOHC.

NOW, THEREFORE, BE IT RESOLVED THAT, BOHC hereby adopts Amendment No. 2002-1 to
the Plan, in the form substantially as attached, effective immediately as of
this date of adoption.

RESOLVED FURTHER, that the appropriate directors and officers of BOHC are hereby
authorized and directed to take any and all actions necessary and desirable in
order to consummate the matters authorized in these resolutions, including
execution of the Amendment.

I, Cori C. Weston, hereby certify that I am the duly appointed and acting
Secretary of Bank of Hawaii Corporation and that the above resolutions were
adopted at a meeting of the Board of Directors of BOHC held on July 26, 2002, at
which meeting a quorum was at all times present and acting, and that said
resolutions are still in full force and effect.

DATED: July 26, 2002.

    BANK OF HAWAII CORPORATION
 
 
By
 
/s/  CORI C. WESTON      

--------------------------------------------------------------------------------

Its Secretary

--------------------------------------------------------------------------------



AMENDMENT 2002-1 TO THE
BANK OF HAWAII CORPORATION
STOCK OPTION PLAN OF 1994

In accordance with Article 13 of the Bank of Hawaii Corporation Stock Option
Plan of 1994 ("Plan"), the Plan is hereby amended by this Amendment No. 2002-1,
effective as of the date of adoption by the Board of Directors, as follows:

        Section 6.11 of the Plan shall be amended by adding the following
provision at the end thereof:

        However, subject to the approval of the Committee, the Participant may
transfer an NQSO for no consideration to a revocable trust under which, during
the Participant's lifetime: (a) the Participant is the sole grantor and
beneficiary of the trust; (b) the Participant is the sole trustee of the trust
or the Participant and his or her spouse are the sole co-trustees of the trust;
and (c) the Participant as grantor of the trust maintains the authority to
revoke the trust without the consent of any other person and have all trust
assets revest to himself or herself. Such transfer shall be subject to any
additional conditions or limitations as the Committee may establish, and the
trust as transferee shall remain subject to all the terms and conditions
applicable to the NQSO prior to such transfer.

To record the adoption of this amendment to the Plan, Bank of Hawaii Corporation
has executed this document this 26th day of July, 2002.

    BANK OF HAWAII CORPORATION
 
 
By
 
/s/  CORI C. WESTON      

--------------------------------------------------------------------------------

Its Secretary
 
 
By
 
/s/  NEAL C. HOCKLANDER      

--------------------------------------------------------------------------------

Its Vice Chairman

--------------------------------------------------------------------------------





QuickLinks


BANCORP HAWAII, INC. STOCK OPTION PLAN OF 1994 Effective January 1, 1994
